EXHIBIT 99.1 State Bancorp, Inc. Reports Results of Adjourned Special Stockholders Meeting Jericho, N.Y., December 1, 2009 - State Bancorp, Inc. (the “Company”) (NASDAQ–STBC), parent company of State Bank of Long Island (the “Bank”), announced the results of its adjourned Special Stockholders Meeting held today at 10:00 a.m. The meeting held today concluded the voting on a third proposal presented at the Company’s Special Stockholders Meeting held on November 17, 2009. At that meeting, the stockholders voted to amend the Company’s Certificate of Incorporation to both increase the number of authorized shares of common stock of the Company from 20,000,000 to 50,000,000 and to eliminate the classified board and provide for the annual election of the Board of Directors. These annual elections will be fully implemented as existing terms of office expire. The third proposal sought to amend the Company’s Certificate of Incorporation to reduce the vote required to approve certain business combinations.A total of 81.36% of the outstanding shares were voted in favor of the proposal, which is greater than the 80% of outstanding shares required to approve this proposal.
